Citation Nr: 1733356	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  15-27 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected left knee disability.  

2.  Entitlement to an earlier effective date than February 21, 2012 for the grant of service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1952 to March 1956.  

These matters come to the Board of Veterans' Appeals (Board) from January 2013 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A left ankle disability did not have its onset during active service, arthritis was not manifested to a compensable degree within one year following service discharge, and is not otherwise related to active service, to include as secondary to a service-connected left knee disability.  

2.  An April 1989 rating decision denied the Veteran's claim of entitlement to service connection for a left knee disability; the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

3.  The Veteran's subsequent claim of entitlement to service connection for a left knee disability was received by VA on February 21, 2012, and the evidence of record does not show that the Veteran filed a formal or informal application to reopen the claim for service connection for a left knee disability following the prior final April 1989 rating decision at any time prior to February 21, 2012.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability, to include as secondary to a service-connected left knee disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for an effective date earlier than February 21, 2012 for the grant of service connection for a left knee disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Additionally, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  
II.  Service Connection - Left Ankle  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

The Veteran claims entitlement to service connection for a left ankle disability as secondary to his service-connected left knee disability.  Specifically, he has asserted that his service-connected left knee alters his gait and affects his left ankle.  Additionally, he has reported that he injured his left ankle in 2010 after a fall due to his service-connected left knee disability.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's direct and secondary service connection claim.  

Upon VA examination in May 2013, the Veteran reported current problems with his left ankle secondary to his left knee problem, which he alleged caused an altered gait.  Additionally, he reported private treatment for left ankle arthritis.  However, the VA examiner concluded that the Veteran's claimed left ankle condition was less likely than not proximately due to or the result of the Veteran's service-connected left knee disability, as there was no probative evidence of a left ankle disability, and it would be speculation to state that his knee disability caused the Veteran's left ankle pain.  

Private treatment records from December 2013 document that a left ankle x-ray was negative.  In a typewritten statement from the Veteran, he reported that his doctor told him that arthritis would not show on an x-ray, and that his ankle was sore in the mornings.  Subsequent private treatment records from August 2015 document the Veteran's report that his left knee gave way in 2010, causing him to sprain his ankle and resulting in ankle instability since, with problems walking.  A concurrent problem list includes ankle pain, and a subsequent x-ray documents mild degenerative changes of the left ankle.  

Notably, although there is evidence of a current left ankle disability, as documented by August 2015 private x-ray, the probative evidence of record does not otherwise indicate that such degenerative changes of the Veteran's left ankle are related to his service-connected left knee disability or related to service.  As to direct service connection, the first showing of arthritis was more than 50 years following service discharge.  Thus, there is evidence that arthritis was not manifested to a compensable degree within one year of service discharge.  

To the extent that the Veteran's statements assert such a relationship between his left ankle disability and his service-connected left knee disability, the Board notes that such statements are probative insofar as they report observable symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that the Veteran's statements attempt to assert a nexus between a left ankle disability and his service-connected left knee disability, such statements are afforded little probative value, as the Veteran is not shown to possess complex medical or orthopedic expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Additionally, while private treatment records document the Veteran's subjective history regarding a nexus between his claimed left ankle disability and his service-connected left knee disability, such records do not otherwise document objective and probative evidence of a nexus relationship.  When the Veteran was seen in May 2012 by a private physician, he specifically denied "locking or giving way" of his left knee.  Thus, two years after the fall, he denied that his left knee would give way, which does not support the allegation that in 2010, his left knee gave way and caused him to fall.  Thus, the Board finds the allegation of his knee giving out on him and causing his fall no probative value.  The treatment records from the Veteran's fall show the Veteran complaining of pain in his clavicle, cervical spine, and elbow, which is why x-rays were taken of each of these areas.  However, there was no mention of ankle pain following this fall, which tends to establish that the Veteran did not sustain a left ankle injury at the time of this fall. 

Finally, the fact that the May 2013 VA examination failed to document a current left ankle disability at that time is further evidence that weighs against the Veteran's claim that his left ankle disability is due to a fall in 2010 caused by his service-connected left knee disability.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a left ankle disability as secondary to his service-connected left knee disability.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Earlier Effective Date - Left Knee  

The Veteran has also claimed entitlement to an effective date prior to February 21, 2012 for the grant of service connection for a left knee disability.  

Except as otherwise provided, the effective date of an award of compensation based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

An April 1989 rating decision first denied the Veteran's claim of entitlement to service connection for a left knee disability.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Nor have additional service records been received since the April 1989 rating decision; therefore, the provisions of 38 C.F.R. § 3.156(c) do not apply.  As such, the April 1989 rating decision (denying service connection for a left knee disability) became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  The effect of such finality is to preclude an award of an effective date prior to this decision.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).  Once a rating decision is final, only a request for a revision premised on clear and unmistakable error could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("absent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

Thereafter, the Veteran submitted an application to reopen the claim for service connection for a left knee disability on February 21, 2012, which is the currently-assigned effective date for the grant of service connection for a left knee disability.  

In this case, there simply is no legal authority for the Board to assign an earlier effective date, as the RO has already assigned the earliest possible effective date for the grant of benefits.  As discussed above, the April 1989 rating decision is final, and it is no longer the appropriate point from which to determine the effective date of an award.  See Rudd, 20 Vet. App. at 296; 38 C.F.R. § 3.400.  Indeed, in Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  As the Federal Circuit explained, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Id. at 248.  

After review of the record, the Board finds that there was no communication received between the April 1989 denial and February 21, 2012 that established an informal or formal application to reopen the previously denied claim of service connection for a left knee disability.  On February 21, 2012, the Veteran filed an application to reopen the claim for service connection for a left knee disability.  

Although entitlement to the benefit may have arisen (i.e., left knee disability may have arisen or begun) earlier than February 21, 2012, the request to reopen service connection was not received until February 21, 2012.  The effective date will be the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  Because the application to reopen service connection for a left knee disability was not received until February 21, 2012, and the effective date can be no earlier than the claim to reopen, an earlier effective date for the grant of service connection for a left knee disability is legally precluded.  

In cases such as this, where the law is dispositive and the case turns on undisputed facts regarding a prior final decision and the date of receipt of a claim to reopen, the appeal should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a left ankle disability, to include as secondary to a service-connected left knee disability, is denied.  

An earlier effective date than February 21, 2012 for the grant of service connection for a left knee disability is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


